Bleckley, Justice.
By the act of February 19th, 1873, all laws on the subject of usury were repealed. It was after this repeal that the new note was given, and the deed was made to secure it. There was, therefore, no law in existence by virtue of which the deed could become infected. Where there is no law there can be no transgression. The deed was legally pure, no matter how tainted some of the original notes may have been. Under the special facts of the case, other views might be urged in support of the deed, but the view we have presented will suffice to vindicate the judgment granting a new trial.
Judgment affirmed.